Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 DARCO INTERNATIONAL CORPORATION,
 a Florida corporation

        Plaintiff,

 v.

 MEDICAL IMAGING SOLUTIONS INTERNATIONAL,
 COMPANY, a foreign corporation

       Defendant.
 _____________________________________/

                                           COMPLAINT

        Plaintiff, DARCO INTERNATIONAL CORPORATION (“DARCO” or “Plaintiff”), by

 and through the undersigned counsel, sues the Defendant, MEDICAL IMAGING SOLUTIONS

 INTERNATIONAL COMPANY (“MISI” or “Defendant”) and states as follows:

                           PARTIES, JURISDICTION, AND VENUE

        1.      This is an action for damages and other relief against Defendant MISI.

        2.      Plaintiff, DARCO, is a Florida corporation.

        3.      Defendant, MISI, is a Michigan corporation doing business in Florida.

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §1332 because there is complete diversity of citizenship between the Plaintiff and the Defendant,

 and the matter in controversy exceeds the sum or value of Seventy-Five Thousand Dollars

 ($75,000.00), exclusive of interest and costs.

        5.      This Court has personal jurisdiction over Defendant MISI pursuant to Florida’s

 long-arm statute, Fla. Stat. §48.193(1)(a)1, §48.193(1)(a)7 and §48.193(2), because MISI
Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 2 of 8




 conducts business in Florida, breached an agreement in Florida, engages in substantial and not

 isolated activity within this state, and MISI has sufficient minimum contacts with the State of

 Florida such that the exercise of personal jurisdiction over MISI would not offend traditional

 notions of fair play and substantial justice.

        6.      Venue is proper for the United States District Court for the Southern District of

 Florida, Broward County, pursuant to 28 U.S.C. §1391(b)(2), because the acts or omissions giving

 rise to the claims detailed below, including, without limitation, the breach of an agreement,

 occurred within the Southern District of Florida.

        7.      All conditions precedent to the maintenance of this action have been performed

 by Plaintiff, have occurred, or have been waived by Defendant.

        8.      Plaintiff has agreed to pay the undersigned attorneys a reasonable attorneys’ fee to

 prosecute this action.

                                        GENERAL ALLEGATIONS

        9.      Plaintiff DARCO is in the business of importing medical equipment from its

 manufacturer in China.

        10.     Commencing approximately seven years ago, DARCO and MISI entered into a

 consulting agreement, whereby DARCO was engaged by MISI to provide guidance and

 expertise for MISI to establish itself as a seller of medical equipment. After approximately two

 years, the consulting agreement was complete, and MISI was able to commence its business of

 supplying medical equipment to various customers.

        11.     Thereafter, DARCO and MISI transitioned from their consulting agreement to a

 purchase and sale of products agreement, whereby DARCO would sell (and handle sales

 logistics), and MISI would purchase, medical equipment (the “Agreement”) pursuant to purchase




                                                     2
Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 3 of 8




 orders sent by MISI to DARCO (“Purchase Order(s)”). The Purchase Orders provided, inter

 alia, the following material terms: i) Date of the Purchase Order; ii) Shipping Method and

 Shipping Location; iii) Payment Terms; iv) Departure Date from the Port of China, or other

 arrangements, as applicable; v) Part Number & Description of the Medical Supplies; and vi)

 Total Cost.

         12.    Upon receipt of each Purchase Order, DARCO would review the Purchase Order,

 verify that the production time and other terms were acceptable, and if the terms were acceptable

 and there were no further changes, DARCO would email MISI to confirm its acceptance of the

 Purchase Order and confirmation of the shipping date.

         13.    Once the medical equipment for each Purchase Order was available, DARCO

 would notify MISI to either arrange for pick up at DARCO’s U.S. warehouse and/or DARCO

 would arrange shipping from the China factory, depending on the circumstances.

         14.    Thereafter, DARCO would send an Invoice to MISI (“Invoice(s)”). The Invoices

 tracked the payment terms set forth in the Purchase Orders, which required payment to be made

 from MISI according to the specific terms therein, unless otherwise agreed between DARCO and

 MISI.

         15.    On or around February 2021, MISI stopped paying DARCO the full amount due

 for each Invoice, and either failed to remit payment entirely, when such payment was due, or

 remitted only partial, insignificant payments toward the Invoices.

         16.    On or about July 22, 2021, DARCO sent MISI Statement No. 1078, via e-mail

 (and via overnight mail on July 23, 2021) (“Statement”) detailing, among other items, the

 amount due to date under the pending Purchase Orders, less payments applied thereto, which

 amount, as of approximately July 21, 2021, totaled $437,852.44 (“Outstanding Balance”). The




                                                 3
Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 4 of 8




 Outstanding Balance includes, (through July 21, 2021), interest on the unpaid balance at 8% of

 $10,512.26, which MISI agreed to pay, together with warehouse storage fees of $1,579.33, that

 DARCO incurred in stopping delivery of the specially manufactured goods under Purchase

 Order # 54, (which goods contain MISI’s logo and were manufactured to MISI’s specifications)

 and storing and maintaining the care and custody of those goods following MISI’s breach. The

 interest and warehouse storage fees shall continue to accrue. A copy of the Statement is attached

 and incorporated herewith as Ex. A.

         17.     Notwithstanding numerous communications and demands by DARCO to MISI,

 (which preceded the transmission of the afore-mentioned July 22, 2021 Statement) MISI has

 failed to pay the Outstanding Balance.

         18.     In response to DARCO’s demands for payment, MISI has repeatedly responded

 that it was unable to pay the amount due on time; however, upon information and belief, MISI is

 factoring its accounts receivables, (for medical equipment it is selling to its customers), with

 Seacoast Bank (“Seacoast”), for the very same medical equipment it is receiving from DARCO.

         19.     However, upon information and belief, MISI is using the money it receives from

 its factor to pay other vendors for medical equipment or other products and/or other unidentified

 purposes.

         20.     It is obvious that MISI is purposely not paying DARCO for the Outstanding

 Balance on the medical equipment it received from DARCO. This fact is even more egregious

 in light of the fact that DARCO introduced MISI to Seacoast to assist with facilitating MISI’s

 relationship with its factor.




                                                4
Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 5 of 8




                                        COUNT I – BREACH

        21.      DARCO sues Defendant MISI and realleges and reavers Paragraphs 1 through 20

 of this Complaint as if fully set forth herein.

        22.      DARCO and MISI entered into the Agreement for the sale and purchase of

 medical equipment.

        23.      MISI breached the Agreement by failing to pay the amount due under each

 Purchase Order, together with interest and warehouse fees, totaling the Outstanding Balance as

 of this date, pursuant to the Invoices and Statement sent by DARCO.

        24 .     DARCO has been damaged as a result of MISI’s material breach.


        WHEREFORE, Plaintiff, DARCO INTERNATIONAL CORPORATION, demands

 judgment against Defendant, MEDICAL IMAGING SOLUTIONS INTERNATIONAL

 COMPANY, for damages, interest, consequential and/or incidental damages, costs, and any

 further relief the Court may deem just and proper under the circumstances.


                               COUNT II – ACCOUNT STATED

        25.      DARCO sues Defendant MISI and realleges and reavers Paragraphs 1 through 20

 of this Complaint as if fully set forth herein.

        26.      Before the institution of this action, DARCO and MISI had business transactions

 between them.

        27.      On or about April 22, 2021, DARCO and MISI agreed to the resulting balance of

 $105,973.50 on Purchase Order #54, and the outstanding balance at that time of $402,902.94, for

 a total of $508,876.44, together with interest per annum at 8%. A copy of the April 22, 2021

 email correspondence from MISI confirming the account stated is attached hereto as Ex. B.




                                                   5
Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 6 of 8




          28.   MISI expressly or implicitly promised to pay the agreed upon amount of its

 account with DARCO.

          29.   MISI owes DARCO the agreed upon amount on its account, or $508,876.44, less

 any amounts paid by MISI (or credited to MISI) from April 22, 2021 through the present, that is

 due with interest on the account.

          WHEREFORE, Plaintiff, DARCO INTERNATIONAL CORPORATION, demands

 judgment against Defendant, MEDICAL IMAGING SOLUTIONS INTERNATIONAL

 COMPANY, for damages, interest, costs, and any further relief the Court may deem just and

 proper under the circumstances.


                                COUNT III – OPEN ACCOUNT

          30.   DARCO sues Defendant MISI and realleges and reavers Paragraphs 1 through 20

 of this Complaint as if fully set forth herein.

          31.   A sale and purchase Agreement existed between DARCO and MISI, resulting in a

 series of transactions.

          32.   The amount claimed by DARCO pursuant to the Statement attached hereto as Ex.

 A represents the agreed upon sales price pursuant to the Purchase Orders and/or the reasonable

 value of the goods delivered to MISI.

          33.   MISI owes DARCO $437,852.44, that is due with interest that continues to

 accrue, according to the attached account, which is reflected on the Statement attached hereto as

 Ex. A.

          WHEREFORE, Plaintiff, DARCO INTERNATIONAL CORPORATION, demands

 judgment against Defendant, MEDICAL IMAGING SOLUTIONS INTERNATIONAL




                                                   6
Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 7 of 8




 COMPANY, for damages, incidental and consequential damages, interest, costs, and any further

 relief the Court may deem just and proper under the circumstances.


                                COUNT IV – UNJUST ENRICHMENT

        34.     DARCO sues Defendant MISI and realleges and reavers Paragraphs 1 through 20

 of this Complaint as if fully set forth herein

        35.     DARCO has conferred a benefit on MISI by virtue of the medical equipment it

 provided to MISI.

        36.     MISI has knowledge of the benefit conferred by DARCO.

        37.     MISI has voluntarily accepted the benefit conferred by DARCO.

        38.     The circumstances are such that it would be inequitable for MISI to retain the

 benefit of the medical equipment that it received from DARCO without paying fair value for it.

        39.     Should DARCO be unable to recover in an action at law pursuant to other Counts

 of the Complaint, then DARCO is left without an adequate remedy at law.



        WHEREFORE, Plaintiff, DARCO INTERNATIONAL CORPORATION, demands

 judgment against Defendant, MEDICAL IMAGING SOLUTIONS INTERNATIONAL

 COMPANY, for the reasonable value of the benefits supplied by DARCO to MISI that remain

 unpaid, together with interest, costs, and any further relief the Court may deem just and proper

 under the circumstances.



 Dated this 23rd day of July, 2021




                                                  7
Case 0:21-cv-61517-WPD Document 1 Entered on FLSD Docket 07/23/2021 Page 8 of 8




                                 Respectfully submitted,

                                 s/ Adam J. Steinberg
                                 Adam J. Steinberg (Florida Bar No.:389579)
                                 Attorney E-mail Address: adam@adamsteinberglaw.com
                                 Attorney for Plaintiff
                                 LAW OFFICES OF ADAM J. STEINBERG, P.A.
                                 200 S. Andrews Avenue, Suite 903
                                 Fort Lauderdale, FL 33301
                                 Telephone:      (954) 548-3357
                                 Facsimile:      (888) 222-4192




                                       8
